FILED
                             NOT FOR PUBLICATION                             JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE VIDAL AGUILAR-ZAVALA,                       No. 08-72983

               Petitioner,                       Agency No. A099-465-770

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Vidal Aguilar-Zavala, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008),

except to the extent that deference is owed to the BIA’s determination of the

governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th

Cir. 2004). We review factual findings for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in

part the petition for review.

      We reject Aguilar-Zavala’s claim that he is eligible for asylum and

withholding of removal based on his anti-gang political opinion. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (holding that “general

aversion to gangs does not constitute a political opinion for asylum purposes”).

Further, we lack jurisdiction to consider Aguilar-Zavala’s asylum claim based on

his social group as a “family comprised of law abiding members who refuse to join

gangs or be coerced by gang culture,” because he did not exhaust it before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

Accordingly, because Aguilar-Zavala failed to demonstrate that he was persecuted

or fears future persecution on account of a protected ground, we deny in part and

dismiss in part the petition as to his asylum and withholding of removal claims.

See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                     08-72983